internal_revenue_service u ll atin legend department of nee washington dc coniact person telepnone number ink ew te oe date t ep ra t2 aug _ n o g t u h n a i t church c order b association a corporation b organization m entity d conference g directives a hospital w directory c committee m plan x plan y individual a individual b individual c region d state a individual d a n e y h g y dear this letter is in response to a ruling_request dated date as supplemented by correspondence dated may date and date submitted on your behalf by your authorized representative concerning the church_plan status of plan x and plan y under sec_414 of the internal_revenue_code code the following facts and representations have been submitted on your behalf 2qtt page church c is governed by individual a the worldwide church c is territorially divided into separate dioceses with each diocese governed by an individual bishop who is appointed by individual a each bishop is charged with the total authority within his individual diocese to establish and enforce such laws and regulations as are necessary to the well being of church c also legal_title to all real_estate and other_property of church c within a diocese is held in the name of the diocesan bishop each bishop swears allegiance to individual a hospital w was established and began operating in by individual b and individual c church c through individual b and his successors has controlled the ownership of hospital w from its inception through the present time hospital w was formed as a state a corporation for the purpose of among others to own and operate an acute care hospital and other health care facilities having the capacity to provide a broad fange of health care services for the benefit of the sick injured disabled infirm aged and poor of the community or communities within which hospital w conducts its activities hospital w's medical staff is open to all qualified physicians in the community operates a full time emergency room open to all persons regardless of their ability to pay participates in medicare and medicaid programs and provides substantial charity care to the community further hospital w abides by directives a promulgated by conference g which expresses the moral teaching of church c applicable to health care services hospital w is a member of association a hospital w whose sole member is the bishop of region d by virtue of his office is an instrumentality of church c operating under the direct supervision and contro of church c the articles of incorporation provide that the sole member of hospital w is and shall be the bishop of region d and his successors and that hospital w shall be governed by a board_of directors which directors shall serve at the will and pleasure of the bishop of region d the bylaws of hospital w provide that the bishop of region d shalt automatically be a member of the board_of directors and shall serve as its chairman furthermore the bylaws provide that individual d essentially the assistant to the bishop of region d shall serve as secretary of the board_of directors of hospital w the bishop of region d directly controls the government of hospital w by controlling the appointment and election of members of the board_of directors which is the governing board_of hospital w and by participating directly in the affairs of hospital w as chairman of the board_of directors and with individual d serving as secretary of the board_of directors the goals of church c include among others the promotion of religious faith education human development and care for the sick and needy from its inception in until the early 1960's order b a church c order of religious members served as administrator of hospital w the articles of incorporation of hospital w provide that it is intended to be and shall constitute a charitable_organization other than a private_foundation and exempt from federal_income_tax under the provisions of sec_501 of the code hospital w is zs page -3- one of the agencies and instrumentalities operated supervised or controlled by or in connection with church c through the office of region d and is listed annually in directory c in addition the articles of incorporation provide that upon dissolution of hospital w all assets which shall remain after payment of all liabilities shail be transferred and paid over to individual b or his successor_in_interest to be applied for the charitable purposes associated with the community or communities in which hospital w operates the bylaws of hospital w provide that members of the board_of directors shall be nominated and elected by the board_of directors subject_to the ratification and approval of the bishop of region d the board_of directors consist of members the bylaws provide furthér that any director may be removed from office at any time with or without cause upon the affirmative vote of the bishop of region d hospital w is the sole shareholder of corporation b which is a holding_company corporation b has no employees and owns all of the stock of organization m which operates an ambulance service corporation b also owns all of the stock of entity d which provides medical billing services although hospital w is the owner of and is affiliated with other entities only the employees of hospital w organization m and entity d participate in plan x and only the employees of hospital w participate in plan y which are the subjects of this private_letter_ruling request organization m and entity d are for-profit entities hospital w sponsors plan x which has been amended and restated plan x was established on date effective duly for the benefit of hospital w's employees and the empioyees of its subsidiaries plan x was amended on date effective date hospital w has maintained plan x as a qualified_plan under sec_401 of the code since its inception and has received favorable determination letters from the internal_revenue_service the most recent of which is dated date plan x is currently administered for the exclusive benefit of approximately big_number active participants including the employees of organization m and entity d which are for- profit entities the total number of employees of organization m who participate in plan x i sec_30 and the total number of employees of entity d who participate in plan x i sec_53 the total number of participating for-profit employees of organization m and entity d comprises dollar_figure percent of the total number of participants in plan x as of date the employees of organization m and entity d first became eligible to participate in plan x hospital w has no plans to expand the services of these organizations hospital w represents further that the percentage of participants who were employees of these for- profit entities who have participated in plan x in years from to have been at or around percent or less the percentage of participants who were employees of the for- profit entities and who participated in plan x in is approximately percent and page -4- the percentage of participants who are currently employees of the for-profit entities and who currently participate in plan x is approximately percent hospital w also sponsors plan y hospital w established plan y on date effective date as a qualified_plan under code sec_403 for the benefit of its employees and the employees of its subsidiaries which are tax exempt and which elect to participate only eligible employees of hospital w participate in plan y of which there are employees of organization m and entity d are not eligible to participate in plan y committee d administers plan x and pian y members of committee d are appointed by ‘the board_of directors of hospital w the members of the board_of directors of hospital w are appointed by and serve at the pleasure of the bishop of region d the principal function of committee d is the administration of plans x and y committee d has administered plan x and plan y since their respective inceptions it is represented that there are participants in plan x and plan y who engage in unrelated trades_or_businesses the number of participants who are involved in unrelated trades_or_businesses in plan x is out of big_number participants which i sec_1 percent of total participation the number of participants who are involved in unrelated trades_or_businesses in plan y is seven out of participants which is percent of the total number of participants in plan y based on the foregoing facts and representations you request the following rulings plan x is a church pian in accordance with the requirements of sec_414 of the code and has been a church_plan since date plan y is a church_plan in accordance with the requirements of sec_414 of the code and has been a church_plan since date sec_414 of the code defines the term church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 was added to the code by sec_1015 of the employee_retirement_income_security_act_of_1974 erisa publaw_93_406 1974_3_cb_1 enacted date sec_1017 of erisa provided that sec_414 applied as of the date of erisa’s enactment however sec_414 subsequently was amended by sec_407 of the multiemployer pension_plan amendments act of mppaa publaw_96_364 to provide that sec_41 e was effective as of date page -5- sec_414 of the code provides that a church_plan does not include a plan that is established and maintained primarily for the benefit of employees or their beneficiaries of a church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 of the code or if less than substantially_all of the individuals included in the plan are employees or deemed employees of a church as described in sec_414 or sec_414 sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of a ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if it shares common religious bonds and convictions with that church_or_convention_or_association_of_churches in order for an organization to have a qualified church_plan it must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization's affiliation with the church_or_convention_or_association_of_churches and that the plan will be administered by an organization of the type described in sec_414 of the code church c is governed by individual a and individual a appoints the bishop of region d church c through the bishop of region d has controlled the ownership of hospital w from its inception through the present time hospital w whose sole member is the bishop of region d by virtue of his office is an instrumentality of church c operating under the direct supervision and control of church c the goals of church c page -6- include among others the promotion of religious faith education human development and care for the sick and needy from its inception in until the early 1960's order in addition hospital w is associated with church c by reason of sharing common religious bonds and convictions as evidenced by its listing in directory c the internal_revenue_service has determined that any organization listed in directory c is an organization described in sec_501 c of the code that is exempt from tax under sec_501 also an organization that is listed in directory c shares common religious bonds and convictions with church c and is therefore considered to be associated with a church or a convention or association of churches within the meaning of sec_414 of the code and its employees are deemed to be employees of church c in view of the stated purposes of hospital w its organization and structure its actual activities its common religious bonds with church c its recognized status within church c and its inclusion in directory c we conclude that the employees of hospital w meet the definition of employee in sec_414 of the code and are deemed to be employees of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches accordingly pursuant to sec_414 and c of the cade employees of hospital w are deemed to be employees of church c and church c is deemed to be the employer of such employees for purposes of the church_plan rules pursuant to sec_41 e of the code plan x and plan y are not maintained primarily for the benefit of employees employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 of the code and not less than or sec_414 plan x covers big_number participants and plan y cover sec_806 participants although there are participants in plan x and plan y who engage in trades_or_businesses in plan x is which i sec_1 percent of total participation and seven in plan y which is percent of total participation in addition plan x covers employees of organization m and entity d for-profit entities the total number of employees of organization m who participate in plan x i sec_30 and the total number of g page -7- employees of entity d who participate in plan x i sec_53 the total number of these for-profit employees comprises dollar_figure percent of the big_number participants in plan x hospital w has no plans to expand the services of these organizations hospital w represents further that the percentage of participants who were employees of these for-profit entities who have participated in plan x from to has been at or around percent or less the percentage of participants who were employees of the for-profit entities and who participated in plan x in is approximately percent and the percentage of participants who are currently employees of the for-profit entities and who currently participate in plan x is approximately percent such percentages are deemed insubstantial therefore plan x and plan y have not been maintained primarily for the benefit of employees who are employed in connection with one or more unrelated trades_or_businesses as defined in code sec_51 and not less than substantially_all of the individuals included in plan x are individuals described in sec_414 or sec_414 of the code therefore substantially_all of the employees included in plan x and plan y are considered to be employees of a church or a convention or association of churches having established that these employees are church employees the remaining issue is whether committee d is an organization controlled by or associated with a church or a convention or association of churches the principal purpose_or function of which is the administration or funding of a pian within the meaning of section e a of the code committee d maintains and administers plan x and plan y for hospital w committee d is controlled by and associated with church c by virtue of the indirect control by church c over hospital w committee d’s members are appointed by the board_of directors of hospital w which is controlled by church c through the bishop of region d hospital w is under the direct control of the bishop of region d in that its board_of directors serve at the will and pleasure of the bishop as such committee dis indirectly controlled by church c because the principal function of committee d is the administration of plans x and y it is an organization that is considered controlled by or associated with a church or a convention or association of churches the principal purpose or function of which is the administration or funding of a pian or program for the provision of retirement benefits for employees of a church or a convention or association of churches therefore committee d qualifies as an organization described in sec_414 of the code based on the foregoing facts and representations we conclude with respect to ruling_request one that plan x qualifies as a church_plan within the meaning of sec_414 of the code and has qualified as a church_plan in accordance with sec_414 since date page -8- regarding ruling_request number two we conclude that plan y qualifies as a church_plan within the meaning of sec_414 of the code and has qualified as a church_plan in accordance with sec_414 since date this letter expresses no opinion as to whether plan x and plan y satisfy the requirements for qualification under sec_401 a or b of the code respectively the determination as to whether a plan is qualified under sec_401 is within the jurisdiction of the appropriate key district_office of the internal_revenue_service this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited by others as precedent in accordance with a power_of_attorney on file in this office the original of this ruling is being sent to your authorized representative sincerely yours sagned gotcr b vixaed joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of this letter notice of intention to disclose
